     Case 2:21-cv-00220-GMN-BNW Document 6 Filed 03/19/21 Page 1 of 1




 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                     ***
 5
      Chad Ryan Stark,                                      Case No. 2:21-cv-00220-GMN-BNW
 6
                             Plaintiff,
 7                                                          ORDER
            v.
 8
      State of Nevada, et al.,
 9
                             Defendants.
10

11
            The United States Postal Service was unable to deliver recent filings in this case. (See
12
     ECF Nos. 4, 5.) Thus, it appears that Plaintiff is no longer at the address on file with the court.
13
     Under Local Rule IA 3-1,
14
            An attorney or pro se party must immediately file with the court written
15          notification of any change of mailing address, email address, telephone number, or
16          facsimile number. The notification must include proof of service on each
            opposing party or the party’s attorney. Failure to comply with this rule may result
17          in the dismissal of the action, entry of default judgment, or other sanctions as
            deemed appropriate by the court.
18
     Plaintiff must file a notice with his current address with the Court by April 1, 2021. Failure to
19
     comply with this order may result in a recommendation to the district judge that this case be
20
     dismissed.
21
            IT IS SO ORDERED.
22
            DATED: March 19, 2021.
23

24
                                                            BRENDA WEKSLER
25                                                          UNITED STATES MAGISTRATE JUDGE
26
27

28
